6 So. 3d 116 (2009)
Michael KARNES, a/k/a Michiel Karnes, Appellant,
v.
STATE of Florida, Appellee.
No. 2D08-4393.
District Court of Appeal of Florida, Second District.
April 15, 2009.
Sharon Morgan Vollrath, Tampa, for Appellant.
FULMER, Judge.
Michael Karnes challenges the order of the postconviction court dismissing as untimely his amended motion filed pursuant to Florida Rule of Criminal Procedure 3.850. We reverse the order and remand to the postconviction court to consider the motion. See Jumper v. State, 903 So. 2d 264 (Fla. 2d DCA 2005).
Reversed and remanded.
CASANUEVA and DAVIS, JJ., Concur.